Exhibit 10.3




EXECUTION COPY







SEVERANCE AGREEMENT




This Severance Agreement ("Agreement") is entered into between Warren Mobley
(the “Executive”) and Moscow CableCom Corp. (the “Company”) on the dates
indicated below.

W I T N E S S E T H

WHEREAS, Executive is the Chief Executive Officer of the Company and is employed
pursuant to an employment agreement, dated January 13, 2005 (the “Employment
Agreement”);

  

WHEREAS, Executive has agreed to resign his employment with the Company, and the
Executive and the Company agree that this resignation will be effective upon the
close of business on August 15, 2005 (the "Resignation Date");

  

WHEREAS, Executive agrees that he will remain available as a consultant to the
Company following the Resignation Date until November 15, 2005 (the "Consultancy
Period");

 

WHEREAS, Executive agrees that upon the expiration of the Consultancy Period,
and earlier if requested by the majority of the board of directors, he will
resign from his position as a member of the Board of Directors of the Company.
 Following the Resignation Date, Executive shall no longer hold any other
officer or director positions with the Company or any of its parents,
subsidiaries or affiliates, or any other offices or positions in connection with
his employment with the Company, and Executive agrees to execute such documents
and take such actions as may be necessary or desirable to effectuate the
foregoing; and

WHEREAS, Executive and the Company wish to outline the terms and conditions of a
termination of the Executive's employment on the Resignation Date, so that the
Executive and the Company can settle, fully and finally, all matters between
them;

NOW THEREFORE, Executive and the Company, intending to be legally bound, hereby
agree as follows:

1.

Separation Payments and Benefits.  In consideration for Executive's consulting
services, and for Executive's execution of and compliance with the terms and
conditions in this Agreement including, but not limited to, Executive's consent
to the Release set forth in Section 2 below:





1







--------------------------------------------------------------------------------

(a)

The Company agrees to continue Executive's current base salary until November
30, 2005 and such continuing salary payments shall be made in accordance with
the Company's regular payroll practices.  On or before November 30, 2005, the
Company will deliver, or cause to be delivered, an amount equal to one hundred
sixteen thousand six hundred sixty-seven Euros (€ 116,667), representing (i) the
additional amount of salary that the Executive would have received if such
salary were paid to him through July 31, 2006 and (ii) the amount of any accrued
and unused vacation time payable to Executive as of July 31, 2006.  Payments
made under this Section 1(a) will be net of any taxes, social security
contributions and other payments required by governmental authorities in Russia
(collectively, "Russian Taxes") and such amounts will be paid without any
diminishment as a result of any applicable Russian Taxes, and the Company will
bear full responsibility for all applicable Russian Taxes.

(b)

Upon the Resignation Date, Executive will be entitled to accelerated vesting of
stock options to purchase 175,000 of the Company's shares, and the Company will
allow Executive a cashless exercise of such options at a strike price of five
dollars ($5.00) per share until December 31, 2006, after which date such options
will become null and void.  For the sake of clarification, the number of options
has been calculated as the sum of the following amounts: (i) options to
purchase135,456 shares that would otherwise have vested upon the expiration of
his first year of employment with the Company; (ii) options to purchase 33,864
shares that would otherwise have vested upon the expiration of the first quarter
of his second year of employment with the Company; and (iii) options to purchase
5,680 shares that would otherwise have vested upon expiration of the second
quarter of his second year of employment with the Company.

(c)

Until December 31, 2005 and subject to the requirements, conditions, and
limitations of the applicable policy, Executive shall continue to participate in
the following Company benefit programs on the same basis that he participated
prior to the Resignation Date:  health insurance, work-related travel and D&O
insurance coverage.

(d)

Until December 31, 2005, Executive shall continue to be reimbursed for
pre-agreed business-related expenses, including reimbursement for Moscow
housing, airfare for four business-class round trip tickets (two tickets per
quarter) between Moscow, Russia, and the airport most convenient to his
residence in Italy, and tax-return preparation fees for tax year 2005.  If
Executive elects to relocate his residence from Moscow, Russia at any time
before December 31, 2005, the Company shall reimburse his reasonable expenses in
doing so.

(e)

Executive will receive an employment reference from the Company, in the form
attached hereto.  The Company shall consult with Executive on the contents of
any press release that would discuss Executive's departure from the Company.  

(f)

Executive acknowledges that the payments and benefits referred to in this
Agreement are in lieu of and in full satisfaction of any amounts that might
otherwise be payable or due to him under any contract, plan, policy or practice,





2







--------------------------------------------------------------------------------

past or present, of the Company or any of the other Company Releasees (as
defined below), including, without limitation, the Employment Agreement, and the
Company's stock option plan, and any other Company benefits plan.  Except as set
forth in this Section 1, Executive acknowledges and agrees that as of the
Resignation Date, Executive shall not be eligible to participate or continue to
participate in any employee benefit plans or compensation arrangements of the
Company or any of the other Company Releasees (as defined below) or otherwise be
entitled to any perquisite or fringe benefit.  

2.

Release.

(a)

In consideration of the Company's obligations set forth in this Agreement,
including but not limited to the payments and benefits described in Section 1
above, Executive voluntarily, knowingly and willingly on behalf of himself, his
heirs, executors, administrators, successors and assigns, hereby irrevocably and
unconditionally releases the Company, its parents, their subsidiaries, divisions
and affiliates, together with their respective owners, assigns, agents,
directors, partners, officers, employees, consultants, shareholders, attorneys
and representatives, and any of their predecessors and successors and each of
their estates, heirs and assigns (collectively, the "Company Releasees") from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, causes of action, rights, costs, losses, debts and expenses of any
nature whatsoever, known or unknown, which Executive or his heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, will
or may have (either directly, indirectly, derivatively or in any other
representative capacity) against the Company or any of the other Company
Releasees by reason of any matter, cause or thing whatsoever arising on or
before the date this Agreement is executed by Executive (the "Release").  This
Release includes, without limitation, any rights or claims relating in any way
to Executive's employment relationship with the Company or any of the Company
Releasees, or the termination thereof, arising under any foreign, federal, state
and local labor, employment, whistleblower and/or anti-discrimination laws each
as amended, or any other federal, state or local or foreign law, regulation,
ordinance or common law, or under any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company or any of the
Company Releasees and Executive, including, without limitation, the Employment
Agreement (as defined above).  

(b)

By signing this Agreement, Executive represents that he has not commenced or
joined in any claim, charge, action or proceeding whatsoever against the Company
or any of the Company Releasees arising out of or relating to any of the matters
set forth in this Section 2.  Executive further represents that he will not
seek, be entitled to, or accept any personal recovery in any action or
proceeding of any nature whatsoever against the Company or any of the other
Company Releasees that may be commenced on Executive's behalf arising out of any
of the matters released hereby.

(c)

Executive agrees and acknowledges that the Company and the other Company
Releasees have fully satisfied any and all obligations owed to Executive arising
out of his employment with the Company (or the termination thereof), and no
further sums are owed to Executive by the Company or any of the other Company
Releasees, except as expressly provided in this Agreement.






3







--------------------------------------------------------------------------------





3.

Executive's Covenants.  

(a)

Executive agrees and acknowledges that during the Consultancy Period, he will
remain reasonably available as a consultant to the Company's CEO and will
generally advise on all aspects of the CCTV business and the Russian broadband
industry at-large.  Executive agrees to be available for consultation as needed
to answer questions related to his position and duties as Chief Executive
Officer of the Company and other matters related to the transition of his role
with the Company to a new individual.  Executive shall furnish any information
in his possession to, and fully cooperate with, the Company as may be requested
by the Company in connection with any investigations, proceedings or legal
actions in which the Company is or may become involved.  Executive shall give
truthful testimony in any such investigations, proceedings or legal actions.  In
addition, Executive shall not voluntarily furnish information to or cooperate
with any non-governmental entity (other than any member of the Company) that is
a party to a proceeding or legal action involving the Company.

(b)

The Executive reaffirms, and agrees to comply with, all of the Executive's
obligations in Section 6 (Nondisclosure and Nonuse of Confidential Information;
Delivery or Destruction of Materials upon Termination of Employment) of the
Employment Agreement (as defined above), and agrees that that such obligations
shall remain in full force and effect and such sections are incorporated by
reference as if restated herein.  

(c)

Executive agrees and acknowledges that during the Consultancy Period, and for
ninety (90) days thereafter, he will not, without the prior written consent of
the Company, participate in Moscow, Russia, directly or indirectly, in any
activity in which the Company or any of its subsidiaries is engaged, as of the
date hereof, in Moscow, Russia (collectively, the "Restricted Business"), or
hold any equity or profit interest in any entity engaged in any Restricted
Business in Moscow, Russia.

(d)

Executive agrees and acknowledges that he will return any property (including,
but not limited to, laptop computer, mobile phone SIM card, etc.) belonging to
the company no later than December 31, 2005.  

4.

No Admission.  The Company's offer to Executive of this Agreement and the
payments and benefits set forth herein are not intended to, and shall not be
construed as, any admission of liability or wrongdoing on the part of the
Company or any of the Company Releasees.

5.

Consultation with Attorney/Voluntary Agreement.  The Executive acknowledges that
(i) the Company has advised the Executive of the Executive's right to consult
with an attorney of the Executive's choosing prior to signing this Agreement,
(ii) the Executive has consulted with an attorney regarding the terms of this
Agreement prior to executing it, (iii) the Executive has carefully read and
fully





4







--------------------------------------------------------------------------------

understands all of the provisions of this Agreement and (iv) the Executive is
entering into this Agreement knowingly, freely and voluntarily in exchange for
good and valuable consideration.

6.

No Oral Modification; No Waivers.  This Agreement may not be changed orally, but
may be changed only in a writing signed by the Executive and a duly authorized
representative of the Company.  The failure of the Executive or the Company to
enforce any of the terms, provisions or covenants of this Agreement will not be
construed as a waiver of the same or of the right of such party to enforce the
same.  Waiver by either the Executive or the Company of any breach or default by
the other party of any term or provision of this Agreement will not operate as a
waiver of any other breach or default.

7.

Assignment.  This Agreement is personal to the Executive and may not be assigned
by the Executive, and is binding on and shall inure to the benefit of the
Company and the other Company Releasees.

8.

Descriptive Headings.  The section headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

9.

Enforceability.  It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible.  In the
event that any one or more of the provisions of this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remainder hereof will not in any way be affected or impaired thereby and any
such provision or provisions will be enforced to the fullest extent permitted by
law.  Moreover, if any one or more of the provisions contained in this Agreement
is held to be excessively broad as to duration, scope, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.

10.

Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between Executive and the Company and merges and supersedes any
and all prior agreements, representations, discussions, and understandings of
every kind and nature, written and oral, between Executive and the Company
concerning the subject matter hereof, including, but not limited to, the
Employment Agreement, except as expressly provided in Section 3 above.
 Executive represents that, in executing this Agreement, he has not relied upon
any representation or statement made by the Company or any other Company
Releasees, other than those set forth herein, with regard to the subject matter,
basis or effect of this Agreement or otherwise.

11.

Each Party the Drafter.  This Agreement, and the provisions contained in it,
shall not be construed or interpreted for, or against, any party to this
Agreement because that party drafted or caused that party's legal
representatives to draft any of its provisions.








5







--------------------------------------------------------------------------------






12.

Governing Law.  This Agreement shall be construed and enforced according to the
laws of the State of Delaware, U.S.A., with­out giving effect to its principles
of conflicts of law.  Each party hereto, to the fullest extent permitted by the
laws of Russia, waives any and all rights that it may have under the laws of
Russia that might be inconsistent with the terms of this Agreement and, to the
extent such rights cannot be validly waived, each party will exercise such
rights only to the extent consistent with this Agreement.

13.

Dispute Resolution.  Any dispute between the parties hereto arising out of or
related to this Agreement will be finally settled through binding arbitration
under the National Rules for the Resolution of Employment Disputes (the “Rules”)
of the American Arbitration Association.  The arbitration will be heard by a
single arbitrator.  The parties will use reasonable efforts to agree upon an
arbitrator within 30 days after commencement of the arbitration.  If the parties
are unable to agree, the arbitrator will be appointed as provided under the
Rules.  The arbitration will be conducted in the English language and will be
seated in London, England.  Any court of competent jurisdiction may enter final
judgment on the arbitrator’s award.




  IN WITNESS WHEREOF, Employee and a duly authorized representative of the
Company have executed this Agreement on the dates indicated below.

MOSCOW CABLECOM CORP.                                                  WARREN
MOBLEY







By:    /s/ Andrew Intrater
                                                                 /s/ Warren
Mobley

Name:   Andrew Intrater          Date:  August 13, 2005
                   Warren Mobley   Date:  August 13, 2005

Title:     Chairman








6





